NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW TYE,                                    No.    18-56285

                Plaintiff-Appellant,            D.C. No. 8:18-cv-00544-DOC-FFM

 v.
                                                MEMORANDUM*
COUNTY OF ORANGE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Matthew Tye appeals pro se from the district court’s order denying his

motion for a preliminary injunction in his 42 U.S.C. § 1983 action alleging

constitutional claims arising from the imposition of certain parole conditions. We

review de novo questions of our own jurisdiction. Hunt v. Imperial Merch. Servs.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., 560 F.3d 1137, 1140 (9th Cir. 2009). We dismiss the appeal for lack of

jurisdiction.

      Because Tye is no longer on parole or subject to the challenged conditions,

we cannot grant the relief Tye requests and we dismiss the appeal as moot. See

Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d 880, 896 (9th Cir. 1994) (a case is

moot when there is no longer a present controversy as to which effective relief can

be granted).

      Defendants’ motion for judicial notice (Docket Entry No. 15) is granted.

      DISMISSED.




                                         2